

115 HR 7394 IH: To prohibit the Federal financial regulators from requiring compliance with the accounting standards update of the Financial Accounting Standards Board related to current expected credit loss (“CECL”), to require the Securities and Exchange Commission to take certain impacts of a proposed accounting principle into consideration before accepting the principle, and for other purposes.
U.S. House of Representatives
2018-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7394IN THE HOUSE OF REPRESENTATIVESDecember 21, 2018Mr. Luetkemeyer (for himself and Mr. Budd) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Federal financial regulators from requiring compliance with the accounting
			 standards update of the Financial Accounting Standards Board related to
			 current expected credit loss (CECL), to require the Securities and Exchange Commission to take certain impacts of a proposed
			 accounting principle into consideration before accepting the principle,
			 and for other purposes.
	
		1.Non-application of the CECL Rule by Federal financial regulators
 (a)In generalNotwithstanding any other provision of law, a Federal financial regulator may not require any person to comply with the CECL Rule under any Federal statute or rule.
 (b)DefinitionsIn this section: (1)CECL RuleThe term CECL Rule means the accounting standard contained in the Accounting Standards Update No. 2016–13 of the Financial Accounting Standards Board, titled Financial Instruments–Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments issued June 2016.
 (2)Federal financial regulatorThe term Federal financial regulator means the Department of the Treasury, the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, the Office of Thrift Supervision, the Securities and Exchange Commission, the Commodity Futures Trading Commission, the Federal Deposit Insurance Corporation, the Federal Housing Finance Agency, and the National Credit Union Administration.
 2.SEC considerations when recognizing accounting principlesSection 19(b) of the Securities Act of 1933 (15 U.S.C. 77s(b)) is amended by adding at the end the following:
			
 (3)ConsiderationThe Commission may not, after the date of enactment of this paragraph, recognize any accounting principle as generally accepted under paragraph (1) unless the Commission first takes into consideration the accounting principle’s impact on the broader United States economy, market stability, and availability of credit (particularly for small businesses and low- and moderate-income borrowers)..
		